DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-3, 5-8, 10-12, 14-18, and 20 are pending in the case. Claims 1, 12, and 14 are independent claims. Claims 4, 9, 13, and 19 have been cancelled. Claim 20 is a new claim.

Priority
Acknowledgement is made of Applicant’s claim for foreign priority in this 371 application of PCT/US2016/063094 filed 11/21/2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 10, 11, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “a tilt of the lines of elements in an x dimension” and “a tilt of the lines of elements in a y dimension” in the last clause of the claim. There is insufficient antecedent bases for both instances of “the lines of elements”. Examiner interprets “a tilt of the lines” as “a tilt of lines” for both instances.
Dependent claims 2, 3, 5-8, 10, 11, and 16-18 are also rejected due to inheriting the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, 10-12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roos (US 2013/0218688 A1), in view of Bassi (US 2014/0368606 A1), and in view of Algreatly (US 2015/0277699 A1).

Regarding claim 1, Roos teaches a method, comprising:
receiving, by a system including a processor (FIGS. 3 and 4 and [0090]: system includes a processor), a three-dimensional (3D) data array defined in a 3D rectangular coordinate space, wherein the 3D data array includes a plurality of data records, wherein each of the data records includes at least a plurality of attributes, and wherein each of the three dimensions of the 3D data array represents one of the attributes of the data records (FIGS. 1 and 7 and [0036-0039]: a 3D data array is defined in a 3D rectangular coordinate space. The array includes a plurality of data records, or Spatial Publishing Objects (SPOs), wherein each of the SPOs includes a plurality of attributes represented by each of the three dimensions of the array. As specified in [0039], “SPOs can be ordered in the SPO Space in a variety of ways including…as characteristics mapped to axes, e.g., time/order to the X axis, category (e.g., sports, finance, arts, music genre) to the Y axis, alphabet to the Z axis”);
in a radial array representing the 3D data array and defined in a spherical coordinate space, wherein each of three dimensions of the radial array represents one of the attributes of the data records, and wherein the radial array is defined by a plurality of parameters (FIG. 1 and [0036]: “The SPO space can have an arbitrary origin, with SPO positions in the SPO space indicated by coordinates [X, Y, Z] 130; though other coordinate systems, e.g., spherical, can be used.”; [0039]: “SPOs can be ordered in the SPO Space in a variety of ways including…as characteristics mapped to axes, e.g., time/order to the X axis, category (e.g., sports, finance, arts, music genre) to the Y axis, alphabet to the Z axis”. In a case of a spherical coordinate system, each of the three dimensions of the radial array would similarly represent the attributes of the data records. “As with SPO positioning, SPO ordering can be subject to parameter bounds set in the software or by users”);
generating, by the system, a 3D immersive visualization of the radial array in which a user appears to be immersed within the radial array and the radial array appears to radiate from a viewpoint of the user (FIGS. 1 and 7 and [0036-0039], FIG. 10 and [0042-0043] and [0045], FIG. 12 and [0105-0106]: the system generates a 3D immersive visualization of the radial array, in the case of a spherical coordinate system being used. The user appears to be immersed within the radial array, which appears to radiate from a viewpoint of the user); and
updating the plurality of parameters and modifying the 3D immersive visualization based on a movement of the user (FIG. 10 and [0042-0047], FIG. 12 and [0105-0109]: parameters are updated and the 3D immersive visualization is modified based on a movement of the user. For example, the user moves causing the DMAP cube to readjust its indexing, which modifies the 3D immersive visualization), wherein there is a tilt of lines of elements in an x dimension of the radial array from the viewpoint of the user and a tilt of the lines of elements in a y dimension of the radial array from the viewpoint of the user, and wherein the tilts are configured such that the user is not looking end-on directly down the lines of elements (FIG. 1 and [0036]: “The SPO space can have an arbitrary origin, with SPO positions in the SPO space indicated by coordinates [X, Y, Z] 130; though other coordinate systems, e.g., spherical, can be used.”; [0039]: “SPOs can be ordered in the SPO Space in a variety of ways including…as characteristics mapped to axes, e.g., time/order to the X axis, category (e.g., sports, finance, arts, music genre) to the Y axis, alphabet to the Z axis”. In a case of a spherical coordinate system, each of the three dimensions of the radial array would similarly represent the attributes of the data records. “As with SPO positioning, SPO ordering can be subject to parameter bounds set in the software or by users”; FIGS. 1 and 7 and [0036-0039], FIG. 10 and [0042-0043] and [0045], FIG. 12 and [0105-0106]: as seen in the examples of 3-dimensional navigation, lines of elements are tilted in both x and y dimensions from the viewpoint of the user so that the user is not looking end-on directly down the lines of elements).

Although Roos teaches the 3D data array that can be defined in either a rectangular coordinate system or a spherical coordinate space, Roos does not explicitly teach transforming, by the system, the 3D data array including the plurality of data records with the plurality of attributes into a radial array.

Bassi teaches transforming, by the system, the 3D data array including the plurality of data records with the plurality of attributes into a radial array (FIG. 2, [0060], [0062], and [0063], and [0072]: 3D data array includes plurality of data records/content captured at points in 3D real world space. X coordinates in the rectangular coordinate space map to theta in the spherical coordinate space rotating about a z axis, which corresponds to the claimed y axis according to Applicant’s convention seen in FIGS. 4A-B and FIG. 8 of Applicant’s drawings, as y coordinates in the rectangular coordinate space map to phi in the spherical coordinate space representing rotation about an x axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roos to incorporate the teachings of Bassi and include transforming, by the system, the 3D data array including the plurality of data records with the plurality of attributes into a radial array. Doing so would allow the system to transform from one space to another when appropriate or necessary. For example, transforming from a rectangular to spherical coordinate space may allow the user to view the 3D data array in a more effective and/or immersive manner. Thus, the system is not limited to just the coordinate space in which data is initially presented but may be transformed into a more useful format. Furthermore, the manner in which coordinates from the rectangular coordinate space map to the spherical coordinate space as disclosed in Bassi ensure accurate conversion from 3D rectangular coordinates to spherical coordinates, using proper conversion techniques, so that the resulting array would be correctly defined in the spherical coordinate space. This would prevent unintended distortion to the 3D immersive visualization.

Roos in view of Bassi does not explicitly teach these tilts being represented by at least one first tilt parameter and at least one second tilt parameter and initial values of the tilt parameters being set as non-zero values.
Algreatly teaches wherein the parameters include at least one first tilt parameter that represents a tilt of the lines of elements in an x dimension from the viewpoint of the user and at least one second tilt parameter that represents a tilt of the lines of elements in a y dimension from the viewpoint of the user, and wherein initial values of the tilt parameters are set as non-zero values so that the user is not looking end-on directly down the lines of elements ([0053]: tilts are represented by at least first and second tilt parameters as evident by the example of command for “movement, 270, 45, 100”; See also FIGS. 11 and 12 and [0043] for examples of lines of elements being tilted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roos in view of Bassi to incorporate the teachings of Algreatly and have these tilts be represented by at least one first tilt parameter and at least one second tilt parameter and initial values of the tilt parameters be set as non-zero values. Doing so would allow lines of elements to be precisely controlled by at least tilt parameters corresponding to the x and y dimensions. In this way, the lines of elements may be tilted such that elements are not obscured and in such an arrangement that is most effective for or appealing to the user. This would also allow independent control of tilting either the x or y dimension since each dimension is dictated by their respective tilt parameters.

Regarding claim 2, Roos in view of Bassi and in view of Algreatly teaches the method of claim 1. Bassi further teaches wherein x coordinates in the rectangular coordinate space map to Zy coordinates in the spherical coordinate space and represent rotation about a y axis, and y coordinates in the rectangular coordinate space map to 2x coordinates in the spherical coordinate space and represent rotation about an x axis (FIG. 2, [0060], [0062], and [0063], and [0072]: 3D data array includes plurality of data records/content captured at points in 3D real world space. X coordinates in the rectangular coordinate space map to theta in the spherical coordinate space rotating about a z axis, which corresponds to the claimed y axis according to Applicant’s convention seen in FIGS. 4A-B and FIG. 8 of Applicant’s drawings, as y coordinates in the rectangular coordinate space map to phi in the spherical coordinate space representing rotation about an x axis).

	Regarding claim 3, Roos in view of Bassi and in view of Algreatly teaches the method of claim 2. Bassi further teaches wherein z coordinates in the rectangular coordinate space map to z coordinates in the spherical coordinate space (FIG. 2 and [0060]: z coordinates in the rectangular coordinate space map to z coordinates in the spherical coordinate space, which is denoted by r, the radial coordinate).

	Regarding claim 5, Roos in view of Bassi and in view of Algreatly teaches the method of claim 1. Roos further teaches wherein the parameters include a radius parameter that represents a distance between the user and the radial array (FIGS. 1 and 7 and [0036-0039], FIG. 10 and [0042-0043] and [0045], FIG. 12 and [0104-0106]: As the user traverses through the 3D matrix, there is a distance between the user and the radial array presented).

Regarding claim 6, Roos in view of Bassi and in view of Algreatly teaches the method of claim 1. Roos further teaches wherein the parameters include start angle parameters that represent starting angles of elements of the radial array away from a z-axis and rotating about x and y axes (FIGS. 1 and 7 and [0036-0039], FIG. 10 and [0042-0043] and [0045], [0078], [0122], FIG. 12 and [0104-0106]: Note the starting angles in which the elements of the radial array are presented among the three dimensions.).

	Regarding claim 7, Roos in view of Bassi and in view of Algreatly teaches the method of claim 1, wherein the parameters include an angular separation parameter that represents an angular separation between elements of the radial array from a viewpoint of the user (FIGS. 1 and 7 and [0036-0039], FIG. 10 and [0042-0043] and [0045], FIG. 12 and [0104-0106]: an angular separation is evident in the radial array of a 3D matrix as elements are arranged at a regular angular separation from a viewpoint of a user).

	Regarding claim 8, Roos in view of Bassi and in view of Algreatly teaches the method of claim 1, wherein the parameters include a pitch parameter that represents a distance between adjacent elements of the radial array (FIGS. 1 and 7 and [0036-0039], FIG. 10 and [0042-0043] and [0045], FIG. 12 and [0104-0106]: adjacent elements of the radial array are positioned at a geometric distance between themselves in a 3-dimensional matrix, indicative of a pitch parameter). 

Regarding claim 10, Roos in view of Bassi and in view of Algreatly teaches the method of claim 1, wherein the 3D immersive visualization includes a 3D array of multidimensional graphlets, wherein each of the multidimensional graphlets includes at least three dimensions (FIGS. 1 and 7 and [0036-0039]: a 3D data array is defined in a 3D rectangular coordinate space. The array includes a plurality of data records, or Spatial Publishing Objects (SPOs), wherein each of the SPOs includes a plurality of attributes represented by each of the three dimensions of the array. As specified in [0039], “SPOs can be ordered in the SPO Space in a variety of ways including…as characteristics mapped to axes, e.g., time/order to the X axis, category (e.g., sports, finance, arts, music genre) to the Y axis, alphabet to the Z axis”. Thus, SPOs correspond to multidimensional graphlets).

Regarding claim 11, Roos in view of Bassi and in view of Algreatly teaches the method of claim 10, wherein the method further comprises:
representing, by the system, respective attributes of data with dimensions of the 3D array of multidimensional graphlets (FIGS. 1 and 7 and [0036-0039]: a 3D data array is defined in a 3D rectangular coordinate space. The array includes a plurality of data records, or Spatial Publishing Objects (SPOs), wherein each of the SPOs includes a plurality of attributes represented by each of the three dimensions of the array. As specified in [0039], “SPOs can be ordered in the SPO Space in a variety of ways including…as characteristics mapped to axes, e.g., time/order to the X axis, category (e.g., sports, finance, arts, music genre) to the Y axis, alphabet to the Z axis”. Thus, SPOs correspond to multidimensional graphlets);
and representing, by the system, respective additional attributes of the data with dimensions of the multidimensional graphlets ([0039]: “As with SPO positioning, SPO ordering can be subject to parameter bounds set in the software or by users, e.g., songs ordered by frequency of play, most recently accessed spatial publishing objects, friends' SPOs ordered by frequency of connect operations (described herein).” Therefore, additional attributes like frequency and recentness are represented in an order along dimensions of multidimensional graphlets).

Regarding claim 16, Roos in view of Bassi and in view of Algreatly further teaches the method of claim 8, wherein the pitch parameter is set as a characteristic of an original rectangular layout of the 3D data array (Roos, for the pitch parameter aspect, FIGS. 1 and 7, [0036-0039]: adjacent elements of the radial array are positioned at a geometric distance between themselves in a 3-dimensional matrix, indicative of a pitch parameter) (Bassi, FIG. 2, [0060], [0062], and [0063], and [0072]: 3D data array includes plurality of data records/content captured at points in 3D real world space. X coordinates in the rectangular coordinate space map to theta in the spherical coordinate space rotating about a z axis, which corresponds to the claimed y axis according to Applicant’s convention seen in FIGS. 4A-B and FIG. 8 of Applicant’s drawings, as y coordinates in the rectangular coordinate space map to phi in the spherical coordinate space representing rotation about an x axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pitch parameter of Roos to incorporate the transformation teachings of Bassi in which a rectangular layout is converted to a spherical layout and have wherein the pitch parameter be set as a characteristic of an original rectangular layout of the 3D data array. As Bassi converts the array from a rectangular layout to a spherical coordinate space, the distance between adjacent elements, or the pitch parameter, of the radial array as disclosed in Roos, in combination, is accordingly a characteristic of the positioning presented in the original rectangular layout in relation to the conversion.

Regarding claim 17, Roos in view of Bassi and in view of Algreatly teaches the method of claim 16. Roos further teaches wherein the parameters further include a radius parameter that represents a distance between the user and the radial array, and wherein a starting value of the radius parameter is set based on the pitch parameter (FIGS. 1 and 7 and [0036-0039], FIG. 10 and [0042-0043] and [0045], FIG. 12 and [0104-0106]: from the point-of-view of a user, the distance between the user and the radial array presented represents a radius parameter. Based on the pitch parameter corresponding to, for example default matrix 710, a starting value of the radius parameter, or distance between the user and the radial array, is shown).

Regarding claim 12, the claim recites a system comprising: at least one processor (Roos, FIGS. 3-4, [0090], and [0097]) to perform operations with corresponding limitations to the method of claim 1 and is therefore rejected on the same premise.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roos (US 2013/0218688 A1), in view of Bassi (US 2014/0368606 A1).

Regarding claim 14 and 15, Roos teaches a non-transitory computer-readable storage medium storing instructions that, when executed by at least one processor (Roos, FIGS. 3-4, [0090], and [0097]), cause the at least one processor to:
receive a three-dimensional (3D) data array defined in a 3D rectangular coordinate space, wherein the 3D data array includes a plurality of data records, wherein each of the data records includes at least a plurality of attributes, and wherein each of the three dimensions of the 3D data array represents one of the attributes of the data records (FIGS. 1 and 7 and [0036-0039]: a 3D data array is defined in a 3D rectangular coordinate space. The array includes a plurality of data records, or Spatial Publishing Objects (SPOs), wherein each of the SPOs includes a plurality of attributes represented by each of the three dimensions of the array. As specified in [0039], “SPOs can be ordered in the SPO Space in a variety of ways including…as characteristics mapped to axes, e.g., time/order to the X axis, category (e.g., sports, finance, arts, music genre) to the Y axis, alphabet to the Z axis”. Thus SPOs correspond to multidimensional graphlets);
in a radial array of multidimensional graphlets representing the 3D data array and defined in a non-rectangtular coordinate system, wherein each of three dimensions of the radial array represents one of the attributes of the data records, and wherein the radial array is defined by a plurality of parameters (FIG. 1 and [0036]: “The SPO space can have an arbitrary origin, with SPO positions in the SPO space indicated by coordinates [X, Y, Z] 130; though other coordinate systems, e.g., spherical, can be used.”; [0039]: “SPOs can be ordered in the SPO Space in a variety of ways including…as characteristics mapped to axes, e.g., time/order to the X axis, category (e.g., sports, finance, arts, music genre) to the Y axis, alphabet to the Z axis”. In a case of a spherical coordinate system, each of the three dimensions of the radial array would similarly represent the attributes of the data records. “As with SPO positioning, SPO ordering can be subject to parameter bounds set in the software or by users”);
generate a 3D immersive visualization of the 3D radial array of multidimensional graphlets (FIGS. 1 and 7 and [0036-0039], FIG. 10 and [0042-0043] and [0045], FIG. 12 and [0105-0106]: the system generates a 3D immersive visualization of the radial array, in the case of a spherical coordinate system being used. The user appears to be immersed within the radial array of multidimensional graphlets, which appears to radiate from a viewpoint of the user); and
update the plurality of parameters and modifying the 3D immersive visualization based on a movement of a viewer of the visualization (FIG. 10 and [0042-0047], FIG. 12 and [0105-0109]: parameters are updated and the 3D immersive visualization is modified based on a movement of the user. For example, the user/viewer of the visualization moves causing the DMAP cube to readjust its indexing, which modifies the 3D immersive visualization), wherein the parameters include a pitch parameter that represents a distance between adjacent elements of the radial array (FIGS. 1 and 7 and [0036-0039], FIG. 10 and [0042-0043] and [0045], FIG. 12 and [0104-0106]: adjacent elements of the radial array are positioned at a geometric distance between themselves in a 3-dimensional matrix, indicative of a pitch parameter), wherein the parameters further include a radius parameter that represents a distance between the user and the radial array (FIGS. 1 and 7 and [0036-0039], FIG. 10 and [0042-0043] and [0045], FIG. 12 and [0104-0106]: As the user traverses through the 3D matrix, there is a distance between the user and the radial array presented), wherein the parameters further include a radius parameter that represents a distance between the user and the radial array, and wherein a starting value of the radius parameter is set based on the pitch parameter (FIGS. 1 and 7 and [0036-0039], FIG. 10 and [0042-0043] and [0045], FIG. 12 and [0104-0106]: from the point-of-view of a user, the distance between the user and the radial array presented represents a radius parameter. Based on the pitch parameter corresponding to, for example default matrix 710, a starting value of the radius parameter, or distance between the user and the radial array, is shown).

Although Roos teaches the 3D data array that can be defined in either a rectangular coordinate system or a spherical coordinate space, Roos does not explicitly teach transforming, by the system, the 3D data array including the plurality of data records with the plurality of attributes into a radial array.

Bassi teaches transforming, by the system, the 3D data array including the plurality of data records with the plurality of attributes into a radial array (FIG. 2, [0060], [0062], and [0063], and [0072]: 3D data array includes plurality of data records/content captured at points in 3D real world space. X coordinates in the rectangular coordinate space map to theta in the spherical coordinate space rotating about a z axis, which corresponds to the claimed y axis according to Applicant’s convention seen in FIGS. 4A-B and FIG. 8 of Applicant’s drawings, as y coordinates in the rectangular coordinate space map to phi in the spherical coordinate space representing rotation about an x axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roos to incorporate the teachings of Bassi and include transforming, by the system, the 3D data array including the plurality of data records with the plurality of attributes into a radial array. Doing so would allow the system to transform from one space to another when appropriate or necessary. For example, transforming from a rectangular to spherical coordinate space may allow the user to view the 3D data array in a more effective and/or immersive manner. Thus, the system is not limited to just the coordinate space in which data is initially presented but may be transformed into a more useful format. Furthermore, the manner in which coordinates from the rectangular coordinate space map to the spherical coordinate space as disclosed in Bassi ensure accurate conversion from 3D rectangular coordinates to spherical coordinates, using proper conversion techniques, so that the resulting array would be correctly defined in the spherical coordinate space. This would prevent unintended distortion to the 3D immersive visualization.

Regarding claim 15, Roos in view of Bassi teaches the non-transitory computer-readable storage medium of claim 14. Roos futher teaches wherein each of the multidimensional graphlets includes at least three dimensions (FIGS. 1 and 7 and [0036-0039]: a 3D data array is defined in a 3D rectangular coordinate space. The array includes a plurality of data records, or Spatial Publishing Objects (SPOs), wherein each of the SPOs includes a plurality of attributes represented by each of the three dimensions of the array. As specified in [0039], “SPOs can be ordered in the SPO Space in a variety of ways including…as characteristics mapped to axes, e.g., time/order to the X axis, category (e.g., sports, finance, arts, music genre) to the Y axis, alphabet to the Z axis”. Thus, SPOs correspond to multidimensional graphlets), and wherein attributes of data are represented with dimensions of the 3D radial array (FIGS. 1 and 7 and [0036-0039]: a 3D data array is defined in a 3D rectangular coordinate space. The array includes a plurality of data records, or Spatial Publishing Objects (SPOs), wherein each of the SPOs includes a plurality of attributes represented by each of the three dimensions of the array. As specified in [0039], “SPOs can be ordered in the SPO Space in a variety of ways including…as characteristics mapped to axes, e.g., time/order to the X axis, category (e.g., sports, finance, arts, music genre) to the Y axis, alphabet to the Z axis”. Thus, SPOs correspond to multidimensional graphlets); and additional attributes of the data are represented with dimensions of the multidimensional graphlets ([0039]: “As with SPO positioning, SPO ordering can be subject to parameter bounds set in the software or by users, e.g., songs ordered by frequency of play, most recently accessed spatial publishing objects, friends' SPOs ordered by frequency of connect operations (described herein).” Therefore, additional attributes like frequency and recentness are represented in an order along dimensions of multidimensional graphlets).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roos (US 2013/0218688 A1), in view of Bassi (US 2014/0368606 A1), and in view of Algreatly (US 2015/0277699 A1).

Regarding claim 20, Roos in view of Bassi teaches the non-transitory computer-readable storage medium of claim 14. Roos further teaches wherein the radial array includes a plurality of lines of elements extending in a z dimension (FIG. 1 and [0036]: “The SPO space can have an arbitrary origin, with SPO positions in the SPO space indicated by coordinates [X, Y, Z] 130; though other coordinate systems, e.g., spherical, can be used.”; [0039]: “SPOs can be ordered in the SPO Space in a variety of ways including…as characteristics mapped to axes, e.g., time/order to the X axis, category (e.g., sports, finance, arts, music genre) to the Y axis, alphabet to the Z axis”. In a case of a spherical coordinate system, each of the three dimensions of the radial array would similarly represent the attributes of the data records. “As with SPO positioning, SPO ordering can be subject to parameter bounds set in the software or by users”), wherein there is a tilt of lines of elements in an x dimension of the radial array from the viewpoint of the user and a tilt of the lines of elements in a y dimension of the radial array from the viewpoint of the user, and wherein the tilts are configured such that the user is not looking end-on directly down the lines of elements (FIG. 1 and [0036]: “The SPO space can have an arbitrary origin, with SPO positions in the SPO space indicated by coordinates [X, Y, Z] 130; though other coordinate systems, e.g., spherical, can be used.”; [0039]: “SPOs can be ordered in the SPO Space in a variety of ways including…as characteristics mapped to axes, e.g., time/order to the X axis, category (e.g., sports, finance, arts, music genre) to the Y axis, alphabet to the Z axis”. In a case of a spherical coordinate system, each of the three dimensions of the radial array would similarly represent the attributes of the data records. “As with SPO positioning, SPO ordering can be subject to parameter bounds set in the software or by users”; FIGS. 1 and 7 and [0036-0039], FIG. 10 and [0042-0043] and [0045], FIG. 12 and [0105-0106]: as seen in the examples of 3-dimensional navigation, lines of elements are tilted in both x and y dimensions from the viewpoint of the user so that the user is not looking end-on directly down the lines of elements).
Roos in view of Bassi does not explicitly teach these tilts being represented by at least one first tilt parameter and at least one second tilt parameter and initial values of the tilt parameters being set as non-zero values.
Algreatly teaches wherein the parameters include at least one first tilt parameter that represents a tilt of the lines of elements in an x dimension from the viewpoint of the user and at least one second tilt parameter that represents a tilt of the lines of elements in a y dimension from the viewpoint of the user, and wherein initial values of the tilt parameters are set as non-zero values so that the user is not looking end-on directly down the lines of elements ([0053]: tilts are represented by at least first and second tilt parameters as evident by the example of command for “movement, 270, 45, 100”; See also FIGS. 11 and 12 and [0043] for examples of lines of elements being tilted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roos in view of Bassi to incorporate the teachings of Algreatly and have these tilts be represented by at least one first tilt parameter and at least one second tilt parameter and initial values of the tilt parameters be set as non-zero values. Doing so would allow lines of elements to be precisely controlled by at least tilt parameters corresponding to the x and y dimensions. In this way, the lines of elements may be tilted such that elements are not obscured and in such an arrangement that is most effective for or appealing to the user. This would also allow independent control of tilting either the x or y dimension since each dimension is dictated by their respective tilt parameters.

Allowable Subject Matter Over Prior Art
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner notes that while previous dependent claim 19 was considered allowable over prior art, it was only in view of all subject matter claimed in intervening dependent claims. The examiner does not find that the subject matter of claim 19 without that intervening subject matter to be allowable. The examiner notes that claim 18, which now contains all of the intervening subject matter is now considered allowable.

In Remarks, Applicant argues:

Regarding independent claim 14, Roos does not appear to discuss any relationship between a radius parameter and a pitch parameter.

Examiner respectfully disagrees.

Regarding point (a), the pitch parameter represents a distance between adjacent elements of the radial array. Turning to Roos, such a parameter is evident given the various distances between adjacent elements observed in the configurations of the array presented in FIGS. 1, 7, and 10. In addition, the parameters include a radius parameter representing a distance between the user and the radial array since the system accounts for the user traversing through the array, which changes the distance between the user and the radial array (Roos, FIG. 12 and [0104-0106]). The starting radius parameter is based on the pitch parameter because based on the pitch parameter, which describes what configuration the array is (e.g., default matrix 710, user positioning 720, spiral 730, geographical positioning 740 as seen in FIG. 7 and [0037] of Roos), the starting radius parameter differs. For example, the radius parameter is shorter when comparing the default matrix 710, with respect to its pitch parameter, to the geographical positioning 740, with respect to its pitch parameter (Roos, FIG. 7). Therefore, Applicant’s argument is unpersuasive. Independent claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Roos (US 2013/0218688 A1), in view of Bassi (US 2014/0368606 A1). Its dependent claims are rejected with the appropriate combination of references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171